Title: To Thomas Jefferson from James Madison, 28 January 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Jany 28. 1825
                    I have recd yours of the 23d inclosing a copy of the Bill sent to Mr Cabell; but omitting the letter from him. Without that I cannot estimate the reception such a measure will have in the Assembly. The grounds on which the Bill dissolves the Charter of the College, & disposes of its funds are captivating. But there will probably be a powerful opposition to it. The uncertain & scanty provision for the Ex Professors, the repugnance of the existing Seminaries, for the most part Presbyterian, to a legal superintendence; & perhaps that of the other Seats as having little chance at present of predominating in the new ones, seem to discourage expectation. Mr Cabell however is a much better judge of the physiognomy of the Legislature than I can be. The Bill may have a good effect at least, in leading the public attention to better views of the subject than have hitherto been taken. The enemies of the University will at the same time endeavor to trace the Bill to that source, & to turn whatever of unpopularity it may have agst the Institution.I am sorry Mr Gilmer will not accept the allotted place. All that I learn of Mr Preston is favorable to him: But the more qualified he may be, the less is my hope, that he will devote himself to such a service. He is very rich in patrimonial prospects, and likely to yield to political temptations, with which his forensic pursuits will co-incide. If wealth be passion with him, it is at the Bar also, that he can augment it, not in the  University. These calculations may however be agreeably superseded by the expected information from Mr Breckenridge. Should we be obliged to look elsewhere no one occurs but my neighbour P. P. Barbour. His mind is a strong one, and very capable of expanding itself beyond the limits of technical law. He has also of late turned his attention with good effect to political Economy, of which a proof was given in a very able speech on the Tariff. In purity of character and habits of severe application he is surpassed by no one. He may not be without deficiencies in some of the more external accomplishments, but not in a forbidding degree, especially as his temper is amiable, & his deportment conciliating. I give this portrait however without a hope, should the likeness be in no point objected to, that he would enter into the service of the University, or any other indeed that would remove him from his domestic Establishment which he has made very attractive. If a Judgship will not require that sacrifice, he would probably exchange for it his practice at the Bar.The silence of Mr Tuckner admits a favorable construction. The non arrival of the foreign Professors begins to be alarming